Citation Nr: 1508234	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant in this case, served on active duty from May 1969 to November 1970.  The Veteran died in June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Veteran's spouse testified at a Board hearing at the local RO in Milwaukee, Wisconsin before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2011, the Veteran's spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  As the Veteran's spouse filed a timely request to be substituted as the claimant for the purposes of processing the claim to completion, the issue of service connection for residuals of a back injury, for accrued benefits purposes, will be addressed in a separate Board decision.


FINDING OF FACT

Prior to adjudication by the Board, VA was notified that the Veteran died in August 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran had the above stated claim pending on appeal when he died in June 2011.  In June 2011, prior to adjudication by the Board, VA was notified of the Veteran's death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

The Veteran's surviving spouse has been substituted in as a survivor of the Veteran.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 20.1106 (2014); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  A separate Board decision will be issued addressing her appeal.   


ORDER

The Veteran's appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


